ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                            )
                                          )
Watts-Granite, A Joint Venture            )          ASBCA No. 59878-961
                                          )
Under Contract No. N44255-10-C-8004 )

APPEARANCES FOR THE PETITIONER:                      Peter N. Ralston, Esq.
                                                     Meghan A. Douris, Esq.
                                                     Alix K. Schroeder, Esq.
                                                      Oles Morrison Rinker & Baker, LLP
                                                      Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Anthony K. Hicks, Esq.
                                                      Trial Attorney

                ORDER PURSUANT TO BOARD RULE l(a){5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Board Rule l(a)(5), a request for an order directing
the contracting officer to render a decision on its claim by 10 April 2015. The
government has advised that a final decision on the claim will be issued on or before
that date. Accordingly, the Board hereby directs the contracting officer to issue a
decision on the contractor's claim by 10 April 2015.

        This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(t)(5) and 7104.

       Dated: 26 March 2015


                                              ~4:!
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
I concur                                         I concur




RICHARD SHACKLEFORD                              EL~ZABET      W. NEWSOM
Administrative Judge                             Adm· · rative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals




       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 59878-961, Petition
of Watts-Granite, A Joint Venture, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                                                           I
                                                                                           I

                                            2